department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil date date employer 1d number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend p busine sec_1 q busine sec_2 r individual s individual t individual x state y date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in x on y your articles of incorporation state the specific purposes for which you are organized include but are not limited to the preservation and management of parkland and delivery of programs for scientific historic educational ecological recreational agricultural scenic or open space opportunities it further states you are organized and operated exclusively for charitable purposes within the meaning of sec_501 of the code you submitted an attestation that you amended your purpose clause to meet the requirements of sec_501 but we have no evidence that an amendment was filed your bylaws state you are formed exclusively for assisting low income families to buy houses at affordable prices your bylaws further state that not more than of the persons serving on the board_of directors at any time may be interested persons an interested person is any person currently being compensated by the corporation organization for services rendered to it within the previous twelve months whether as a full-time or part-time_employee independent_contractor or otherwise excluding any reasonable_compensation paid to a letter rev cataiog number 47630w director and any brother sister parent ancestor descendent spouse brother- in-law sister-in-law son-in- law mother-in-law or father-in-law of any such person you have two directors one officer and one employee two of your governing body members r and s are partners owners of q a construction company one of your governing body members r is the owner of p a real_estate brokerage limited_liability_company p and q will both perform paid services for you your address is listed as in care of p p is also listed as your registered agent your articles of organization confirm that your mailing address and principal office is the same as that of p one cover sheet faxed to our office in response to information requests contained the header and logo of p you describe the duties and hours worked of three of your board members r listed his qualification for serving on your board as ‘real estate broker’ serving hours weekly listing and selling properties s listed qualification as bookkeeper hours weekly for accounting and bookkeeping t listed qualification as construction manager hours weekly managing projects and construction you describe the fourth member of your board as an employee performing office manager duties you plan to look into neighborhoods with abandoned properties to buy and fix houses then resell them to low income families this would revitalize high-poverty communities across the state by attracting investment improving affordable housing and expanding home ownership opportunities to help reduce violence the renovated homes will be sold only to low income families your charitable project is to ensure you only sell renovated homes to low income families based on their income at very affordable prices you help low income families who would not have qualified to buy their own houses realize the american dream of home ownership you will provide single family housing for low income families which will range from one to four bedrooms you also stated that you sell renovated single family properties and that all facilities are single units which will be sold to low income families residents buy the units from you to date you haven’t acquired any property you plan to develop the land yourself or buy properties and renovate to sell you use the annual federal government guidelines designation for income levels to decide who qualifies as low income families you use a first come first serve approach you sell houses at very low prices to low income families in designated areas using the federal government poverty guidelines you use income levels for each neighborhood and homeowners earn no more than of the very low income levels for the area you have restrictions on the maximum income levels that are allowed to buy your houses based on the neighborhoods and published poverty levels you do not participate in any government housing programs and you have no governmental supervision you have not received an official designation as blighted for the area s in which your properties will be located you make the public aware of your housing through workshops and flyers which will be distributed at designated zones no copies of flyers that you distribute or materials related to workshops you conduct were submitted with your application_for exemption additionally no details were provided regarding these workshops when asked to describe your educational programs you responded with a one page budget plan for household spending and a one page housing priorities checklist the only additional documents you submitted were a standard uniform residential_loan application urla the only application you require of potential homeowners and a sample agreement for real_estate purchase letter rev catalog number 47630w your criteria to determine whether an applicant is low income were given as follows must have a gross_income of at least dollar_figure per year but no more than dollar_figure per year must be a united_states citizen or permanent resident must provide a two-year history of stable income and employment must be willing to attend required workshops for homeownership must have the ability to afford anticipated monthly payments and must have an acceptable credit history which includes a good record of paying rent and utilities you then stated eligibility will be determined though the following e e e e applicant must be a u s citizen or a lawful permanent resident applicant must not sic owned a home in the past years or had a foreclosure in years applicant must currently live in an inadequate or unsafe home and or overcrowded home and or a physically unsafe neighborhood and or are not able to obtain conventional mortgage financing applicant must are sic willing to invest in hours of sweat equity labor in helping to house renovate your and the houses of others applicant must agree to attend mandatory homeownership educational workshops applicant is committed to living in a drug-free and crime-free community applicant is aware that all members of your household who are years or older must not be listed on the sex offender registry and each individual must pass a national criminal background check applicant must show proof that your family’s income falls within the income guideline you understand that income must be counted for all family members over years of age applicant will pay off all judgments within days of application applicant will set up payment plans to pay off all collections applicant must understand that if you have ever filed bankruptcy it has been years since the discharge of a chapter bankruptcy or at least years since the discharge of a chapter bankruptcy and applicant understands that you will be required to pay a cash down-payment of dollar_figure to pay dollar_figure prior to closing to cover your first year’s homeowners insurance and closing costs and to make a monthly mortgage payment that will not exceed of your gross_income you also stated at this time that you follow hud’s area median income ami guidelines to establish eligibility using relationship of family size and income limits you submitted a sample of the hud guidelines you said you will reject a buyer if they do not fall within hud’s ami guidelines you initially indicated each applicant is required to have a down payment when asked for clarification you indicated individuals for whom you provide housing must earn no more than of the very low income levels using federal guidelines applicants must have gross_income of at least dollar_figure but less than dollar_figure and a down payment you then indicated an applicant must have a dollar_figure down payment and fall within hud’s ami guidelines finally you stated that a down payment of dollar_figure minimum or of the sales_price whichever is greater is required in addition you submitted the hud guidelines previously submitted you will use p to obtain the properties you will renovate q will be a project manager and will oversee the projects during the construction phase compensated at the rate of dollar_figure hour although you indicated you would letter rev catalog number 47630w entertain bids for your construction projects with criteria you use to choose including experience reputation and cost you said there was no actual bid process for selecting q because you don’t have any projects the industry standard for project management on construction is a mark up q has agreed to charge only dollar_figure per hour for project construction management you will use p to sell the properties you renovate you will advertise your properties for sale through the multiple listing service mls and p will receive a standard fee of of the sales_price as a commission prices of the homes you sell will be between dollar_figure and dollar_figure determined by the average of three comparable properties within a one mile range of the subject property that is purchased you said you would consider other listing brokerage companies if the homes can be listed sold for commission p was selected as real_estate broker used for home sales because it can provide the lowest real_estate commission pincite compared to other real_estate companies that charge at least we asked for documentation on the process used to select q and p to perform services as you have not done an actual project at this time there was no process for selecting q or p to perform services you also submitted no other documentation on the process of selecting other contractors to perform any of your needed services your initial budgets included only salaries occupancy and professional fee expenses you also showed only donations as projected revenue with no income from housing sales when questioned on the seemingly low amounts projected and the lack of expenses related to your direct activities you stated we will obtain renovation bank loans to renovate and acquire the property the current budget is based on proceeds received after renovation loans and all other expenses associated paid in full we attempted to further clarify your projected revenue and expenses you then provided a sample budget for a project this included purchase_price rehab costs and holding and financing costs in addition the budget included a flip profit line which was about of the sales_price the projected purchase_price and rehabilitation costs alone were around seven times more than the projected amount previously given law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and scientific purposes sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals letter rev catalog number 47630w sec_1_501_c_3_-1gi requires that the applicant organization must show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 d defines the word charitable as used in sec_501 of the code as including the relief of the poor and distressed the term charitable also includes the erection or maintenance of public buildings monuments or works lessening the burdens of government and the promotion of social welfare by combatting community deterioration revrul_70_585 cb nonprofit housing organizations created to aid low and moderate income families by lessening neighborhood tensions eliminating prejudice and discrimination and combating community deterioration may qualify for exemption under sec_501 of the code revproc_96_32 lr b sets forth a safe_harbor under which organizations that provide low- income housing will be considered charitable because they relieve the poor and distressed as described in reg dollar_figure1 c -1 d the safe_harbor contained in this revenue_procedure identifies those low-income_housing organizations that will with certainty be considered to relieve the poor and distressed low-income_housing organizations that fall outside the safe_harbor may still be considered organizations that offer relief to the poor and distressed based on all the surrounding facts and circumstances revenue_procedure a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed the applicant is responsible for the accuracy of any factual representations contained in the application the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption the service will generally issue a proposed adverse determination_letter or ruling in better business bureau of washington d c inc v united_states u the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in easter house v united_states c1 ct c1 ct affd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterized a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to letter rev catalog number 47630w generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar’s activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied application of law you have not demonstrated that you are organized and operated exclusively for charitable educational or other purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals as required by sec_501 of the internal_revenue_code regulation sectioni c -1 a fail to meet the operational_test in that you are operated primarily for the purpose of carrying_on_a_trade_or_business of buying rehabilitating and selling or leasing real_property which consists of more than an insubstantial portion of your activities regulation section c -1 c despite citing educational programs you provide little to no documentation on these programs including when and where they are conducted how often what you cover in these programs materials used or who teaches these programs further you have not established that your operations serve public rather than private interests regulation sec_1 c -1 ac gi you also you are not described in sec_1_501_c_3_-1 because more than an insubstantial part of your activities are devoted to non-exempt purposes your proposed activity of purchasing renovating and selling homes to low income individuals of itself is not a charitable activity within the meaning of sec_1_501_c_3_-1 you have not demonstrated that the services you provide or fees charged for those services are offered exclusively for exempt purposes sec_1 c -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals by using the for-profit businesses of your governing body members to conduct all of your activities you are operating for the private interests of these businesses and subsequently these individuals rather than a public interest in contravention to your bylaws of the members of your governing body are interested parties and the two entities you have selected to conduct business p and q were not selected without conflict of interest your activities directly advance the interests of p and q and designated board members will receive financial benefits as a result therefore you do not qualify for exemption under sec_501g because your operations result in inurement to the board members that own p and q housing although not of itself a charitable purpose may qualify for exemption under c if conducted in a charitable manner revenue_ruling while you have indicated your intent to serve a low income class you have been unable to substantiate how you will meet the guidelines established through revrul_70_585 as well as any safe_harbor guidelines established through revproc_96_32 numerous inconsistencies have been documented through your application process that you have not fully clarified despite letter rev catalog number 47630w multiple attempts instead you appear to be operating a house renovation business ordinarily carried on for- profit you make use of a related real_estate company to select and sell homes p and a related construction company q to renovate these homes before sales rather than first identifying potential low income buyers indicates you advertise homes for sale through the mls your project budget which included a flip profit you will be dependent on funds relative to profit generated through sales rather than charitable_contributions the sale of homes on a regular basis in a manner typically carried on by a for-profit organizations denotes the carrying on of a trade_or_business similar to the organization in easter house which did not qualify for exemption you use p not only for buying and selling services but also as your physical location one of your directors is an owner of p p is listed as your registered agent you conduct activities similar to and along with those of p and q - real_estate purchase development and sales you pay p and q for services and p handles home sale transactions as a result it is difficult to distinguish your operations from those of p in p l l scholarship fund an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the organization’s and the bar’s activities were so interrelated as to be functionally inseparable the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied here you appear functionally inseparable from p and to an extent q your activities are structured to directly benefit the owners of p and q and you do not operate exclusively for exempt purposes but rather for private interests and do not qualify under c you are similar to the organization in better business bureau in which the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes your activity of rehabilitating houses and selling them is an activity that is primarily carried on for the purpose of conducting a commercial business you have been unable to substantiate that your housing programs are exclusively serving charitable purposes in terms of serving a charitable_class on multiple occasions information has been requested to document how you are meeting the guidelines of revproc_96_32 as well as revrul_70_585 regarding low_income_housing activities you submitted incomplete and contradictory facts on each response additionally contradictory statements regarding your activities have been submitted throughout the application process which has not allowed us to fully evaluate the charitable aspects of your programs or to clearly distinguish the private interests of members of your organization including your governing body per revproc_2015_9 where an organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption the service will generally issue a proposed adverse determination_letter or ruling conclusion based on the information provided you do not qualify for exemption under sec_501 of the code you are not operated exclusively for charitable purposes within the meaning of sec_501 because you are serving private interests and conduct non-charitable activities if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47630w e e e e acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47630w you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it hf you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
